Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 1 of 33
Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 2 of 33
Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 3 of 33
Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 4 of 33
            Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 5 of 33




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Julene M., individually and on                 :
behalf of Brendon M.,                          :
                                               :
       Plaintiff                               :
                                               :
       v.                                      :      Civil Action No. ___________
                                               :
William Penn School District,                  :
                                               :
       Defendant.                              :


                                          COMPLAINT

                                 PRELIMINARY STATEMENT

       1.       This action is brought under the Individuals with Disabilities Education Act, 20

U.S.C. § 1400 et seq. (IDEA), Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 et

seq. (Section 504), and the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (ADA).

       2.       Plaintiff Julene M. (Parent), individually and on behalf of her child, B.M.,

prevailed in a special education due process hearing against the William Penn School District.

The Hearing Officer’s Decision (HOD) is attached as Exhibit A.

       3.       Parent prevailed on all of her claims and obtained all of the relief she sought

except the hearing officer did not rule on Parent’s claims under Section 504 and the ADA which

Parent appeals pursuant to this action.

       4.       Parent seeks judgment under the IDEA, Section 504, and the ADA. Parent also

seeks her statutory attorney’s fees and costs under those statutes for the instant action and the

underlying administrative proceeding.
            Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 6 of 33




                                           JURISDICTION

       5.       Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343 and the aforementioned

statutory provisions.

       6.       Venue in this district is proper under 28 U.S.C. § 1391(b).

                                             PARTIES

       7.       Parent is B.M.’s mother.

       8.       Parent resides with B.M. within the borders of the William Penn School District.

       9.       The William Penn School District (District) is a governmental unit that

administers the public schools within its boundaries.

       10.      The District is a local educational agency (LEA) within the meaning of the IDEA.

The District is also a “program or activity” receiving federal financial assistance under Section

504. The District is also a “public entity” under the ADA.

                    STATUTORY AND REGULATORY BACKGROUND

       11.      The IDEA was enacted to “ensur[e] children with disabilities and the families of

such children [receive] access to a free appropriate public education and [to] improve[e]

educational results for children with disabilities.” 20 U.S.C. § 1400(c)(3).

       12.      The IDEA and its implementing regulations require LEAs that receive funds

under the IDEA to provide school age residents who have disabilities with a free and appropriate

public education (FAPE). See 20 U.S.C. § 1401(9); 34 C.F.R. § 300.17.

       13.      The IDEA further confers upon LEAs the requirement to offer an Individualized

Education Program (IEP) for each child with a qualifying disability. 20 U.S.C. § 1412(a)(4).
          Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 7 of 33




        14.     FAPE requires that a student receive IEPs that are reasonably calculated to

provide meaningful educational progress. T.R. v. Kingwood Twp. Bd. of Educ., 205 F.3d 572,

577 (3d Cir. 2000).

        15.     If an LEA fails to offer FAPE to one of its students, the IDEA and its

implementing regulations provide parents and their children with certain procedural safeguards,

including the right to file a due process complaint to remediate the denial of FAPE. 20 U.S.C. §

1415(b)(7).

        16.     If an LEA failed to appropriately evaluate her child, Parent may be entitled to an

independent educational evaluation at public expense (IEE). 34 C.F.R. § 300.502(b).

        17.     If an LEA has failed to offer FAPE to a student and parents enroll the student in a

private school, parents may be entitled to reimbursement for the costs of the private school

enrollment. 20 U.S.C. § 1412(a)(10)(C)(ii).

        18.     Section 504 also requires that students with disabilities be provided access to

FAPE. In addition, Section 504 prohibits the exclusion of, or discrimination against, any

otherwise qualified individual with a disability by federal fund recipients.

        19.     The ADA extends the nondiscrimination rule of Section 504 to services provided

by any “public entity” without regard to whether the entity is a recipient of federal funds.

        20.     Section 504 and the ADA require LEAs to provide educational services to meet

the individual needs of a student with a disability “as adequately as the needs of the non-

handicapped persons.” 34 C.F.R. § 104.33(b)(1); 28 C.F.R. § 35.130. In addition, Section 504

and the ADA require LEAs to afford students with disabilities an opportunity equal to that of

nondisabled students to participate in and benefit from an LEA’s aids, benefits, and services. See,

e.g., 34 C.F.R. § 104.4 (a), (b)(i), and (b)(ii).
          Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 8 of 33




       21.      A prevailing parent is also entitled to statutory attorney’s fees and litigation costs

under the IDEA 20 U.S.C. §§ 1415(i)(3)(B) and (C), Section 504, 29 U.S.C. §794a, and the

ADA, 42 U.S.C. § 12205. Under Section 504 and the ADA, related litigation costs also include

expert fees.

                                          STATEMENT OF FACTS

       22.     B.M. is currently in ninth grade.

       23.     B.M. attends Hill Top Preparatory School (Hill Top), a private school that serves

children with disabilities.

       24.     B.M. is a “child with a disability” within the meaning of the IDEA, 20 U.S.C. §

1402(3)(A). As a result of those disabilities, B.M. is entitled to special education services.

       25.     B.M. is an “individual with a disability” within the meaning of Section 504 and

the ADA.

       26.     B.M. is otherwise qualified to participate in school activities within the meaning

of Section 504 and the ADA.

       27.     The District receives federal funding.

       28.     Because the District failed to adequately evaluate B.M. and had failed to offer

B.M. FAPE for the 2019-2020 school year, Parent enrolled B.M. in Hill Top, a private school,

for the 2019-2020 school year.

       29.     On or about June 11, 2019, Parent filed an administrative due process complaint

alleging that the District failed to adequately evaluate B.M. and had failed to offer an IEP that

was reasonably calculated to provide FAPE.
            Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 9 of 33




       30.      In her due process complaint, Parent sought reimbursement for an IEE arising

from the District’s inadequate evaluation and tuition reimbursement from the District for the

costs associated with B.M.’s enrollment at Hill Top for the 2019-2020 school year.

       31.      The parties litigated the matter before an administrative hearing officer.

       32.      On December 23, 2019, the hearing officer found that the District had both failed

to adequately evaluate B.M. and had failed to offer FAPE to B.M. As a result, the hearing officer

awarded Parent an IEE and tuition reimbursement for the costs associated with enrolling B.M. at

Hill Top.

                                      CAUSES OF ACTION

       Count I -- Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq.

       33.      Parent incorporates the above and below paragraphs as though fully set forth

herein at length.

       34.      Section 504 prohibits federal fund recipients from excluding or discriminating

against any otherwise qualified individuals with a disability. Failure to provide accommodations

and supplemental services constitutes discrimination under Section 504.

       35.      A Section 504 violation exists where a student, who is disabled pursuant to

Section 504 and is ‘otherwise qualified’ to participate in school activities, is excluded from

participation in, denied the benefits of, or subject to discrimination by a federal fund recipient.

       36.      When a school district fails to provide a disabled child with FAPE, it violates

Section 504.

       37.      As established by the Hearing Officer’s decision, B.M. is disabled as defined by

Section 504. See Exhibit A.

       38.      B.M. is otherwise qualified to participate in school activities. See Exhibit A.
         Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 10 of 33




       39.     The District is federal funding recipient.

       40.     B.M. was excluded from participation in, denied the benefits of, and/or subjected

to discrimination by the District. See Exhibit A. Specifically, the District failed to adequately

evaluate B.M. and failed to offer B.M. FAPE.

             Count II - Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.

       41.     Parent incorporates the above and below paragraphs as though fully set forth

herein at length.

       42.     The ADA requires that public schools: a) not discriminate against students on the

basis of disability; and b) provide reasonable accommodations to students with disabilities.

       43.     Under the ADA, no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services, programs

or activities of a public entity, or be subjected to discrimination by such entity.

       44.     B.M. is disabled under the ADA.

       45.     B.M. is a qualified individual with a disability under the ADA.

       46.     The District is a public entity under the ADA.

       47.     The District is responsible for providing services, programs and or activities to

school age children who reside within its geographic borders.

       48.     By reason of B.M.’s disabilities, the District excluded B.M. from participation in,

denied B.M. the benefits of, and/or subjected B.M. to discrimination.

       49.     The District violated B.M.’s rights under the ADA by, inter alia:

               a.      denying B.M., on the basis of his disabilities, the opportunity to participate

               in and benefit from education services, programs, and activities, including
         Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 11 of 33




               academic and nonacademic services and school activities, in violation of 42

               U.S.C. § 12131(2) and 28 C.F.R. § 35.130(a);

               b.      subjecting B.M. to discrimination on the basis of his disability, in violation

               of 42 U.S.C. § 12132 and 28 C.F.R. § 35.130(a);

               c.      failing to provide B.M. an opportunity to participate in and benefit from

               education and other services that is equal to the opportunity afforded students

               without disabilities, in violation of 28 C.F.R. § 35.130(b)(ii);

               d.      failing to provide B.M. with educational and other services that are as

               effective in affording equal opportunity as the services provided to students

               without disabilities, in violation of 28 C.F.R. § 35.130(b)(iii); and

               e.      failing to provide B.M. certain adaptations and accommodations, in

               violation of 28 C.F.R. § 35.130(b)(7).

                              Count III - IDEA, 20 U.S.C. §§ 1400 et seq.

       50.     Parent incorporates the above and below paragraphs as though fully set forth

herein at length.

       51.     The IDEA and its implementing regulations require school districts to adequately

evaluate students with qualifying disabilities.

       52.     The IDEA and its implementing regulations require school districts to offer an

IEP that is reasonably calculated to provide FAPE.

       53.     As stated above, the Hearing Officer found that the District had failed to

adequately evaluation B.M.

       54.     As stated above, the Hearing Officer found that the District had failed to offer

B.M. an IEP that was reasonably calculated to provide FAPE.
         Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 12 of 33




       55.     The Hearing Officer awarded Parent the relief that Parent had requested in her

due process complaint.

       56.     Parent is a prevailing party under the IDEA.

       57.     Parent has the right to her statutory attorney’s fees and costs.


                                     PRAYER FOR RELIEF

         WHEREFORE, Parent respectfully requests the following: (1) that judgment be entered

against District, (2) that reasonable attorney’s fees and litigation costs be awarded for the

underlying administrative matter and in prosecuting this action, and (3) for all other relief that

this Court may deem appropriate.

                                              BERNEY & SANG,


                                              __________________________________
                                              JENNIFER SANG,
                                              Pa. Bar ID No. 310617
                                              DAVID J. BERNEY, ESQUIRE
                                              Pa. Bar ID No. 67882
                                              8 Penn Center
                                              1628 JFK Boulevard, Ste. 1000
                                              Philadelphia, PA 19103
                                              jysang@berneylaw.com
                                              djberney@berneylaw.com
                                              215-564-1030 (office)
                                              215-751-9739 (fax)
                                              Attorneys for Parent Julene M.

Dated: March 16, 2020
Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 13 of 33




          EXHIBIT A
Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 14 of 33




Pennsylvania Special Education Due Process Hearing Officer
                Final Decision and Order

                      Closed Hearing

                     ODR File Number
                       22355-1819

                       Child’s Name


                        Date of Birth


                  Parent(s)/Guardian(s)




           Counsel for Parent(s)/Guardian(s)
                Jennifer Y. Sang, Esquire
                      8 Penn Center
             1628 JFK Boulevard, Suite 1000
                 Philadelphia, PA 19103

                 Local Educational Agency
                 William Penn School District
                      100 Green Avenue
                    Lansdowne, PA 19050

                     Counsel for LEA
                 Jason Fortenberry, Esquire
                    331 E. Butler Avenue
                   New Britain, PA 18901

                       Hearing Officer
                  Brian Jason Ford, JD, CHO

                      Date of Decision
                        12/23/2019




                                                                 1
        Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 15 of 33




                                      Introduction

This special education due process hearing concerns the educational rights of
a student (the Student).1 The Student’s parent (the Parent) requested this
hearing against the Student’s School District (the District).

The Student attended a private placement (Private School 1) from the 2015-
16 school year though the 2018-19 school year pursuant to written
agreements between the Parent and the District. The final agreement
between the parties established an agreed-to procedure to reevaluate the
Student and offer a special education placement within the District for the
2019-20 school year. The Parent alleges that the District violated the
agreement and offered an inappropriate special education placement.

The Parent argues that the District’s actions and inactions violate the
Student’s rights under the Individuals with Disabilities Education Act (IDEA),
20 U.S.C. § 1400 et seq. There is no dispute that the District is the Student’s
local educational agency (LEA) or that the Student is a “child with a
disability” as defined by the IDEA at 20 U.S.C. § 1401.

The Parent demands a District-funded independent educational evaluation
(IEE), and tuition reimbursement for the Students attendance at a different
private school (Private School 2) during the 2019-20 school year.

For reasons addressed below, I find in favor of the Parent.


                                          Issues

The issues presented for adjudication are:

    1. Is the Student entitled to an IEE at public expense?

    2. Is the Parent entitled to tuition reimbursement for the Student’s
       attendance at the Private School during the 2019-20 school year?


                                    Findings of Fact

I carefully considered the record of this matter in its entirety. I make
findings of fact only as necessary to resolve the issues presented.


1
  Except for the cover page of this document, personally identifying information is omitted
to the extent possible.


                                                                                              2
         Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 16 of 33




I find as follows:

                           Private School 1 Placement

    1.    On February 23, 2015, the Parent and the District executed a
          Settlement Agreement and Release placing the Student in the
          Private School 1 at the District’s expense.

    2.    On August 28, 2017, the Parent and the District executed another
          Settlement Agreement and Release (the 2017 Settlement).2 S-3.

    3.    The 2017 Settlement is a type of agreement commonly referred to
          as an “in lieu of FAPE”3 agreement. The Parent agreed to accept the
          consideration provided through the agreement “in full satisfaction of
          the provision of any offer of a [FAPE] or any educational placement,
          program, or services provided by the District for the Student from
          the beginning of time until the first day of the 2019-20 school
          year…” S-3 ¶ 1. See also S-3 ¶¶ 13, 14.

    4.    Through the 2017 Settlement, the District agreed to pay for the
          following:

          a. The Student’s participation in the Private School 1’s summer
             program during the summer of 2017. S-3 ¶ 1(a).

          b. The Student’s tuition to attend the Private School 1 during the
             2017-18 school year. S-3 ¶ 1(b).

          c. The Student’s participation in the Private School 1’s summer
             program during the summer of 2018. S-3 ¶ 1(c).

          d. The Student’s tuition to attend the Private School 1 during the
             2018-19 school year. S-3 ¶ 1(d).

    5.    The 2017 Settlement explicitly contemplates the Student’s return to
          the District in the 2019-20 school year. Specifically, the District and
          Parent agreed that:

          a. The “District shall conduct a reevaluation of the Student, which
             will commence at any point after January 1, 2019.” S-3 ¶ 10.

2
  The Parent signed the 2017 Settlement on August 8, 2017, and the District signed on
August 28, 2017.
3
  FAPE is a Free Appropriate Public Education – further explained and discussed below.


                                                                                         3
         Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 17 of 33




          b. The Parent gave consent for the reevaluation through the 2017
             Settlement. S-3 ¶ 10.

          c. “The reevaluation report shall be completed and mailed or hand-
             delivered to the Parent by March 30, 2019…”4 S-3 ¶ 10.

          d. The Parent reserved the right to challenge the adequacy of the
             reevaluation. S-3 ¶ 10.

    6.    The 2017 Settlement explicitly contemplates a dispute arising
          between the parties regarding the Student’s educational placement
          or program for the 2019-20 school year. Specifically, the parties
          agreed that:

          a. The District will offer a special education program and placement
             through an Individualized Education Program (IEP) and Notice of
             Recommended Educational Placement (NOREP) for the 2019-20
             school year. S-3 ¶ 11.

          b. If the District offers an IEP and NOREP for the 2019-20 school
             year on or before April 30, 2019, the IEP and NOREP, not Private
             School 1, “or any other private school,” constitute the Student’s
             pendent placement during any dispute.5 S-3 ¶ 11.

          c. If the District fails to offer an IEP and NOREP by April 30, 2019,
             the parties agreed that the Student’s pendent placement “shall
             be a school of the Parent’s choice capped at the then-current
             [Private School 1] tuition unless the delay to offer an IEP is due
             to the Parent.”6 S-3 ¶ 11.

                             2017 Private Evaluations

    7.    Around July 28, 2017, the Parent obtained a private Psycho-
          Educational Evaluation of the Student. The Parent did not provide
          that to the District until May 20, 2019. S-50.


4
  The sentence goes on to address what would have happened if the Student left the Private
School earlier than the parties expected.
5
  The IDEA’s pendency or “stay put” rule prohibits LEAs from unilaterally changing a child’s
special education placement while a due process hearing or other litigation is pending. See
34 C.F.R. § 300.518(a).
6
  As discussed below, the parties anticipated the Student aging out of Private School 1 at
the end of the 2018-19 school year.


                                                                                          4
          Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 18 of 33




    8.     On August 31, 2017, the Parent obtained a private
           Neuropsychological Re-Evaluation of the Student. The Parent did
           not provide that to the District until May 15, 2019. S-51.

    9.     Both of the 2017 private evaluations reveal significant problems
           with the Student’s attention, behavior, social skills, and pragmatic
           language abilities. Both concluded that the Student should be
           diagnosed with Autism Spectrum Disorder. Neither conclude that
           the Student is a child with an Emotional Disturbance. S-50, S-51.

                     2019 Reevaluation, IEP, and NOREP

    10.    On April 5, 2019, the District started a reevaluation by reviewing
           existing evaluation data in its possession. S-52 at 1.

    11.    The District determined that additional data was needed and
           attempted to conduct a Psychoeducational Reevaluation. S-52 at 8.

    12.    The District contacted the Parent on April 10, 2019 to schedule
           testing. The District also reached out to the Private School. The
           District wanted to test the Student during the week of April 15. The
           Student was scheduled for PSSA testing that week, and the
           Student’s private BCBA advised that the reevaluation and PSSA
           testing together would be too stressful for the Student. The Private
           School relayed that information to the District. The Parent also
           explained the situation to the District on April 12, 2019. P-26.

    13.    The District proposed no other dates and did not test the Student
           directly. See P-26, S-52.

    14.    The District’s psychologist sent two rating scales to the Parent on
           April 15, 2019. Those were a BASC-3 and a SAED-2.7 The District’s
           psychologist provided the same rating scales to the Student’s
           teacher at the Private School. The Parent completed and returned
           both rating scales on April 16, 2019. The teacher also completed
           and returned the rating scales. P-26, S-52.

    15.    The District finalized its reevaluation and provided it to the Parent
           on April 29, 2019 (the 2019 RR). S-52 at 8.




7
  The BASC-3 is the Behavior Assessment System for Children, Third Edition. The SAED-2 is
the Scales for Assessing Emotional Disturbance, Second Edition.


                                                                                        5
          Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 19 of 33




    16.    On April 29, 2019 (the same day that the 2019 RR was finalized),
           the District convened the Student’s IEP team and presented a draft
           IEP. S-54.

    17.    The Parent attended the IEP team meeting with an educational
           consultant. During the IEP team meeting, the Parent and the
           consultant shared that the Student had been diagnosed with
           Autism. They expressed their belief that Autism, not an Emotional
           Disturbance, was the Student’s proper IDEA classification. The
           Parent had not previously mentioned any concerns about Autism to
           the District. NT 148-150, 176, 197, 199-201, 264, 272-273.

    18.    At the time of the 2019 IEP team meeting, the District did not have
           the 2017 private evaluations. Supra.

    19.    During the IEP team meeting, the Parent and the District agreed to
           further testing to explore the Parent’s concerns about Autism. Id.
           There is no record, however, of the District ever proposing another
           evaluation or attempting to complete the Psychoeducational
           Reevaluation referenced in the 2019 RR.

    20.    The District revised the draft IEP shortly after the IEP team
           meeting. The revisions were based on the IEP team’s discussion
           during the meeting. S-54, S-55, P-15.

    21.    The District added a statement about possible pragmatic language
           concerns, replaced a math application goal with a math word
           problems goal, and added goals for completing long-term
           assignments and daily homework, and for generalizing strategies to
           deal with frustration. C/f S-54, S-55.

    22.    Goals for using coping strategies during times of stress, following
           directions and remaining on task, appropriately gaining staff
           attention, and writing remained the same. C/f S-54, S-55.

    23.    Program modifications and specially designed instruction (SDI)
           were also revised. The substantive difference between the draft and
           the revision is small. Generally, the revisions clarified language to
           reflect skills that the District would teach to the Student.8 C/f S-54,
           S-55.


8
 For example, the draft called for the District to “chunk” or break down the Student’s
assignments into manageable pieces. The revision specified that the District would teach the
Student how to do that work instead of relying upon teachers.


                                                                                          6
      Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 20 of 33




24.    In the revised IEP, SDI included (among other things) small group
       instruction in all core subject areas, small group testing, extended
       time on tests, direct instruction in mindfulness and coping skills for
       30 minutes per day, and assistance with planned transitions. S-55.

25.    No changes were made to the Student’s IDEA classification or
       related services or supports for school personnel. The draft and the
       revision both provided behavior consultation once per month;
       individual 30-minute counseling sessions, four times per month;
       and group 30-minute counseling sessions, four times per month.
       C/f S-54, S-55.

26.    Both the draft and revised IEP offered an Emotional Support
       placement at the supplemental level. The revision, however,
       increased the Student’s time in regular education classrooms from
       2.75 hours per day to 3.15 hours per day. C/f S-54, S-55.

27.    A Positive Behavior Support Plan (PBSP) was attached to both the
       draft and revised IEPs and was not edited. C/f S-54, S-55.

28.    The District finalized the revised IEP (S-55) and issued that with a
       NOREP to the Parent via email on April 30, 2019. P-15.

29.    The NOREP places the Student in a District-run program housed
       within one of the District’s schools. The program is called the New
       School. The NOREP describes the New School as “a non-traditional
       therapeutic high school classroom setting and program within the
       district, for supplemental emotional support and therapeutic
       counseling.” P-29.

30.    The District offered to let the Parent tour the New School. After
       some back and forth emails, the District permitted the Parent’s
       educational consultant to tour the New School as well. P-31.

31.    Children attending the New School receive core academic
       instruction through pre-recorded online lessons, although a regular
       education teacher is also in the room. Students attending the New
       School take Physical Education and one elective class with students
       from the District’s general (regular) education classes. NT 225.




                                                                                7
          Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 21 of 33




    32.    The Parent rejected the NOREP on May 9, 2019.9 P-29.

    33.    On May 9, 2019, the Parent sent an email to the District expressing
           their believe that the IEP and NOREP were inappropriate and
           requesting a private placement at the District’s expense for the
           summer of 2019 and the 2019-20 school year. The email does not
           specify any private placement. P-30.

                                    Private School 2

    34.    Private School 1 ends in 8th grade, and so the Student could not
           remain at Private School 1 in the 2019-20 school year. Passim.

    35.    During the 2018-19 school year, the Parent began exploring other
           private schools and learned about Private School 2.

    36.    In January 2019, the Parent set up two visitation days for the
           Student. The Student shadowed another student at Private School 2
           for two full school days on January 15 and 16, 2019. P-36.

    37.    Sometime shortly after the Student’s visit, Private School 2
           determined that the Student was a good fit for its program and
           offered admission to the Student. The offer was made on an
           undated form letter.10 P-37.

    38.    Private School 2 sent an enrollment contract to the Parent with the
           admission letter.11 P-37, P-38. The Parent signed the enrollment
           contract. I make no finding as to when the Parent signed the
           enrollment contract. However, the Parent wrote July 9, 2019 in the
           date lines following the digital signature.12



9
  The Parent’s signature on the NOREP is dated May 8, 2019. The Parent returned the
NOREP to the District via email on May 9, 2019.
10
   It appears that the admission letter was sent to the Parent electronically, but there is no
record of any such email in evidence. While such an email would establish the exact date, I
find that the admission offer was sent very shortly after the Student’s visit based on the
text of the letter.
11
   Like the admission letter, I believe that evidence showing when the Parent received the
enrollment contract exists but was not produced. My finding that the admission letter and
the enrollment contract were sent at the same time is based on the text of the letter.
12
   The Parent filed the Complaint initiating these proceedings on June 11, 2019. The
complaint includes a demand for tuition reimbursement at an unspecified private school. If
the date on the enrollment contract is correct, the Parent signed the enrollment contract 28
days after initiating this hearing.


                                                                                             8
           Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 22 of 33




     39.    Private School 2 holds itself out as a private, college preoperatory
            school for children with “complex learning differences” such as
            ADHD, auditory and visual processing disorders, written expression
            disorders, social skills deficits, “high functioning Autism,” anxiety
            disorders, and executive functioning deficits. P-34.

     40.    At Private School 2, the Student receives a “Personal Education
            Plan,” not an IEP. NT 682. The Student’s Personal Education plan
            was not presented at this hearing.


                                 Witness Credibility

During a due process hearing, the hearing officer is charged with the
responsibility of judging the credibility of witnesses, and must make
“express, qualitative determinations regarding the relative credibility and
persuasiveness of the witnesses.” Blount v. Lancaster-Lebanon Intermediate
Unit, 2003 LEXIS 21639 at *28 (2003). One purpose of an explicit credibility
determination is to give courts the information that they need in the event of
judicial review. See, D.K. v. Abington School District, 696 F.3d 233, 243 (3d
Cir. 2014) (“[Courts] must accept the state agency's credibility
determinations unless the non-testimonial extrinsic evidence in the record
would justify a contrary conclusion.”). See also, generally David G. v.
Council Rock School District, 2009 WL 3064732 (E.D. Pa. 2009); T.E. v.
Cumberland Valley School District, 2014 U.S. Dist. LEXIS 1471 *11-12 (M.D.
Pa. 2014); A.S. v. Office for Dispute Resolution (Quakertown Community
School District), 88 A.3d 256, 266 (Pa. Commw. 2014); Rylan M. v Dover
Area Sch. Dist., No. 1:16-CV-1260, 2017 U.S. Dist. LEXIS 70265 (M.D. Pa.
May 9, 2017).

In this case, to the extent witnesses testified as fact witnesses, I find that all
witnesses testified credibly. To the very limited extent that different
witnesses testified to contradictory facts, I find that the discrepancy is due
to honest differences in memory.

The Parents called an educational consultant to testify as both a fact witness
and as an expert witness. To the extent that this witness gave opinion
testimony, that testimony was not credible and is afforded no weight.
Although the witness explicitly denied working as an advocate for the Parent
or Student, there is simply no other way to define her work for the family.13
The witness did not evaluate the Student or write a report. This places the

13
   The witness testified that her background and credentials made her different than an
advocate. I agree that few non-attorney advocates share the witness’ credentials. Her work
in this case, however, was clearly advocacy.


                                                                                         9
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 23 of 33




witness’s opinion testimony on a very shaky foundation. From that shaky
foundation, the witness proceeded to render opinions grounded almost
exclusively upon unsupported assumptions about the services available
within the District, and the profile of students that the District places into
various programs. Often, it was difficult to separate the witness’s
observations from her assumptions. I have no doubt that the witness has
personally observed a host of special education placements in a wide variety
of schools. That does not give the witness an ability to render an opinion
about what is and is not available in this District.

To be clear, to the extent that the Parent’s consultant testified as a fact
witness regarding the Student or the placement within the District that she
observed, I find her testimony credible.

                        Applicable Legal Principles

                            The Burden of Proof

The burden of proof, generally, consists of two elements: the burden of
production and the burden of persuasion. In special education due process
hearings, the burden of persuasion lies with the party seeking relief.
Schaffer v. Weast, 546 U.S. 49, 62 (2005); L.E. v. Ramsey Board of
Education, 435 F.3d 384, 392 (3d Cir. 2006). The party seeking relief must
prove entitlement to its demand by preponderant evidence and cannot
prevail if the evidence rests in equipoise. See N.M., ex rel. M.M. v. The
School Dist. of Philadelphia, 394 Fed.Appx. 920, 922 (3rd Cir. 2010), citing
Shore Reg'l High Sch. Bd. of Educ. v. P.S., 381 F.3d 194, 199 (3d Cir.
2004). In this particular case, the Parent is the party seeking relief and must
bear the burden of persuasion.

               Free Appropriate Public Education (FAPE)

The IDEA requires the states to provide a “free appropriate public education”
to all students who qualify for special education services. 20 U.S.C. §1412.
Local education agencies meet the obligation of providing a FAPE to eligible
students through development and implementation of IEPs, which must be
“‘reasonably calculated’ to enable the child to receive ‘meaningful
educational benefits’ in light of the student’s ‘intellectual potential.’” Mary
Courtney T. v. School District of Philadelphia, 575 F.3d 235, 240 (3d Cir.
2009) (citations omitted). Substantively, the IEP must be responsive to each
child’s individual educational needs. 20 U.S.C. § 1414(d); 34 C.F.R. §
300.324. This long-standing Third Circuit standard was confirmed by the
United States Supreme Court in Endrew F. v. Douglas Cnty. Sch. Dist. RE-1,
137 S. Ct. 988 (2017).


                                                                            10
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 24 of 33




The Endrew F. case was the Court’s first consideration of the substantive
FAPE standard since Board of Educ. of Hendrick Hudson Central School
District v. Rowley, 458 U.S. 176, 206-07, 102 S.Ct. 3034 (1982). In Rowley,
the Court found that a LEA satisfies its FAPE obligation to a child with a
disability when “the individualized educational program developed through
the Act’s procedures is reasonably calculated to enable the child to receive
educational benefits.” Id at 3015.

Historically the Third Circuit has interpreted Rowley to mean that the
“benefits” to the child must be meaningful, and the meaningfulness of the
educational benefit is relative to the child’s potential. See T.R. v. Kingwood
Township Board of Education, 205 F.3d 572 (3rd Cir 2000); Ridgewood Bd.
of Education v. N.E., 172 F.3d 238 (3rd Cir. 1999); S.H. v. Newark, 336 F.3d
260 (3rd Cir. 2003). In substance, the Endrew F. decision in no different.

A school district is not required to maximize a child’s opportunity; it must
provide a basic floor of opportunity. See, Lachman v. Illinois State Bd. of
Educ., 852 F.2d 290 (7th Cir.), cert. denied, 488 U.S. 925 (1988). However,
the meaningful benefit standard requires LEAs to provide more than “trivial”
or “de minimus” benefit. See Polk v. Central Susquehanna Intermediate Unit
16, 853 F.2d 171, 1179 (3d Cir. 1998), cert. denied 488 U.S. 1030 (1989).
See also Carlisle Area School v. Scott P., 62 F.3d 520, 533-34 (3d Cir.
1995). It is well-established that an eligible student is not entitled to the
best possible program, to the type of program preferred by a parent, or to a
guaranteed outcome in terms of a specific level of achievement. See, e.g.,
J.L. v. North Penn School District, 2011 WL 601621 (E.D. Pa. 2011). Thus,
what the statute guarantees is an “appropriate” education, “not one that
provides everything that might be thought desirable by ‘loving parents.’”
Tucker v. Bayshore Union Free School District, 873 F.2d 563, 567 (2d Cir.
1989).

The Endrew F. case does not change the fact that schools need not maximize
a child’s potential to comply with the law. However, in Endrew F., the
Supreme Court effectively agreed with the Third Circuit by rejecting a
“merely more than de minimus” standard, holding instead that the “IDEA
demands more. It requires an educational program reasonably calculated to
enable a child to make progress appropriate in light of the child’s
circumstances.” Endrew F., 137 S. Ct. 988, 1001 (2017).

Appropriate progress, in turn, must be “appropriately ambitious in light of
[the child’s] circumstances.” Id at 1000. In terms of academic progress,
grade-to-grade advancement may be “appropriately ambitious” for students
capable of grade-level work. Id. Education, however, encompasses much


                                                                           11
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 25 of 33




more than academics. Grade-to-grade progression, therefore, is not an
absolute indication of progress even for an academically strong child,
depending on the child's circumstances.

In sum, the essence of the standard is that IDEA-eligible students must
receive specially designed instruction and related services, by and through
an IEP that is reasonably calculated at the time it is issued to offer an
appropriately ambitious education in light of the Student’s circumstances.

                           Tuition Reimbursement

A three-part test is used to determine whether parents are entitled to
reimbursement for special education services. The test flows from Burlington
School Committee v. Department of Education of Massachusetts, 471 U.S.
359 (1985) and Florence County School District v. Carter, 510 U.S. 7
(1993). This is referred to as the “Burlington-Carter” test.

The first step is to determine whether the program and placement offered by
the LEA is appropriate for the child. The second step is to determine whether
the program obtained by the parents is appropriate for the child. The third
step is to determine whether there are equitable considerations that merrit a
reduction or elimination of a reimbusement award. Lauren W. v. DeFlaminis,
480 F.3d 259 (3rd Cir. 2007). The steps are taken in sequence, and the
analysis ends if any step is not satisfied.

                   Evaluation and Reevaluation Criteria

The IDEA establishes requirements for evaluations. Substantively, those
requirements are the same for initial evaluations and revaluations. 20 U.S.C.
§ 1414. Evaluations must “use a variety of assessment tools and strategies
to gather relevant functional, developmental, and academic information,
including information provided by the parent, that may assist in
determining” whether the child is a child with a disability and, if so, what
must be provided through the child’s IEP in order for the child to receive
FAPE. 20 U.S.C. § 1414(b)(2)(A).

Further, the evaluation must “not use any single measure or assessment as
the sole criterion for determining whether a child is a child with a disability
or determining an appropriate educational program for the child” and must
“use technically sound instruments that may assess the relative contribution
of cognitive and behavioral factors, in addition to physical or developmental
factors”. 20 U.S.C. § 1414(b)(2)(B)-(C).

In addition, the District is obligated to ensure that:


                                                                              12
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 26 of 33




      assessments and other evaluation materials... (i) are selected
      and administered so as not to be discriminatory on a racial or
      cultural basis; (ii) are provided and administered in the language
      and form most likely to yield accurate information on what the
      child knows and can do academically, developmentally, and
      functionally, unless it is not feasible to so provide or administer;
      (iii) are used for purposes for which the assessments or
      measures are valid and reliable; (iv) are administered by trained
      and knowledgeable personnel; and (v) are administered in
      accordance with any instructions provided by the producer of
      such assessments.

20 U.S.C. § 1414(b)(3)(A).

Finally, evaluations must assess “all areas of suspected disability”. 20 U.S.C.
§ 1414(b)(3)(B).

                           IEE at Public Expense

Parental rights to an IEE at public expense are established by the IDEA and
its implementing regulations: “A parent has the right to an independent
educational evaluation at public expense if the parent disagrees with an
evaluation obtained by the public agency…” 34 C.F.R. § 300.502(b)(1).

“If a parent requests an independent educational evaluation at public
expense, the public agency must, without unnecessary delay, either – (i) File
a due process complaint to request a hearing to show that it's evaluation is
appropriate; or (ii) Ensure that an independent educational evaluation is
provided public expense.” 34 C.F.R. § 300.502(b)(2)(i)-(ii).

“If a parent requests an independent educational evaluation, the public
agency may ask for the parent's reason why he or she objects to the public
evaluation. However, the public agency may not require the parent to
provide an explanation and may not unreasonably delay either providing the
independent educational evaluation at public expense or filing a due process
complaint to request a due process hearing to defend the public evaluation.”
34 C.F.R. § 300.502(b)(4).

                                 Discussion

                           Parental Interference




                                                                             13
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 27 of 33




The District argues that the Parent purposefully thwarted the District’s effort
to offer a FAPE as part of a plan to secure tuition reimbursement at Private
School 2. The District points to examples of the Parent withholding
information about Private School 2, concerns about the Student, and the
Student’s Autism diagnosis. The District also argues that the Parent refused
to make the Student available for its 2019 reevaluation. The District’s
ultimate argument is that the Parent should not be rewarded for a calculated
effort to secure the Student’s enrollment at Private School 2 at public
expense.

I agree with the District that the Parent decided to send the Student to
Private School 2 long before the District offered an IEP. The Parent’s
protestations to the contrary were not credible, and their decision to not
reveal dates of documents from Private School 2 that were transmitted or
accessed electronically is, more likely than not, intentional. However, the
Parent’s decision to send the Student to Private School 2 in advance of the
evaluation and IEP processes is not fatal to the claims presented in this
hearing per se. It was perfectly permissible for the Parent to push for a
desired outcome, provided that the Parent did so in a way that did not deny
the District an opportunity to provide a FAPE to the Student.

The IDEA and applicable case law set up tests for IEEs at public expense and
tuition reimbursement. The District’s argument about parental
predetermination has merit only if the District failed any part of those tests
as a result of parental interference.

          The Student Is Entitled to an IEE at Public Expense

The District completed its reevaluation on April 29, 2019 – nearly a month
after the March 30, 2019 deadline established by the 2017 Settlement. This
breach, in and of itself, could warrant an order requiring the District to fund
an IEE. Regardless, I award an IEE at public expense on a different basis:
the 2017 RR did not comply with IDEA standards.

The 2017 RR was, by the District’s own admission, incomplete. As the
District wrote in the 2017 RR, the its review of records revealed that new
testing was necessary. Unfortunately, the District did not complete the
necessary testing. Rather, it issued the 2017 RR with the information that it
had: a review of records, parent and teacher input, and two rating scales. As
such, the 2017 RR is missing information that the District itself considered
necessary at the time.

The Parent did nothing to thwart the District’s effort to reevaluate the
Student. Under the terms of the 2017 Settlement, the District had a longer


                                                                             14
        Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 28 of 33




period of time to evaluate the Student than the IDEA would otherwise
provide. The District could have started any time after January 1, 2019. If it
started at its first opportunity, the District would have had 88 days to
evaluate the Student. The District did nothing during those 88 days. Instead,
according to the 2017 RR, the District started the process six days after its
deadline to finish the reevaluation (April 5, 2019) with a records review. The
District also made no attempt to schedule the Student’s testing until April
10, 2019. April 10, 2019 was a Wednesday. The District proposed to test the
Student the next week, which happened to be the same week that PSSAs
were administered at Private School 1. The Student’s private BCBA advised
the Parent against subjecting the Student PSSA testing and
psychoeducational testing at the same time. As such, the Parent was
justified in withholding the Student from RR testing that week.

If the District had tried more than once to schedule testing, or if the Parent
consistently refused to make the Student available, the District would have a
strong argument. But those are not the facts of this case. Having started its
evaluation after the deadline for its completion, the District made no other
effort to schedule testing.14

Strictly speaking, the District’s reasoning for finalizing an RR that it knew
was incomplete is irrelevant for IDEA purposes. Yet the District was explicit
and candid about its reasoning both at the time and during the hearing. The
District understood that if it failed to offer an IEP and NOREP by April 30,
2019, pendency would attach to a private school of the Parent’s choice. The
District was determined to meet the IEP/NOREP deadline, and so it went
with what it had despite knowing the 2019 RR was incomplete.

A large amount of testimony was presented during the hearing concerning
the accuracy with which the District both reported information provided by
the Student’s teachers from Private School 1 and interpreted the rating
scales. I find that information reported in the 2019 RR is accurate and
properly interpreted. I do not fault the 2019 RR for what it contains. The
2019 RR falls short for what it is missing.

The Student is awarded an IEE at public expense to remedy the District’s
failure to comply with IDEA mandates in its completion of the 2017 RR. The
District may propose evaluators, but Parent may choose any evaluator who
is qualified to conduct the type of testing that the District deemed necessary
in the 2017 RR, regardless of the District’s proposal (if any). The District


14
  The Parent requested this hearing on June 11, 2019. Any effort by the District to
reschedule the testing after the hearing was requested is irrelevant to the analysis. I look at
the Student’s right to an IEE at public expense on the day that the hearing was requested.


                                                                                            15
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 29 of 33




must pay for the IEE, which must be reduced to a written report. The District
obligation to fund the IEE is, however, limited to market rates for similar
evaluations within its geographic area.

             The District Failed to Offer an Appropriate IEP

The District’s IEP was largely based on the 2019 RR. The 2019 RR was
inappropriate because the District did evaluate the Student after concluding
an evaluation was necessary. Consequently, to the extent that the District’s
IEP was based on the 2019 RR, the IEP was also inappropriate.

Importantly, this is the only basis for which I find the District’s IEP was
inappropriate. I reject the Parent’s argument that the New School is
inappropriate for the Student per se (that is, the New School is inappropriate
for the Student regardless of the IEP or NOREP). LEAs have broad discretion
to make building placement and methodology choices when offering
appropriate special education through an IEP. J.L. v. North Penn School
District, 2011 WL 601621 (E.D. Pa. 2011); P.V. v. Sch. Dist. of Philadelphia,
No. 2:11-cv-04027, 2013 U.S. Dist. LEXIS 21913 (E.D. Pa. Feb. 19, 2013).
None of the evidence in this case establishes that the Student cannot learn
from computer-based instruction provided as part of an appropriate special
education program, or that the New School cannot be rendered appropriate
through the addition of necessary supports and services. This is not to say
that the computer-based instruction is best for the Student – the Parent’s
concerns are legitimate. Rather, the Parent has not proven that the New
School is inappropriate for the Student per se.

I also reject the Parent’s arguments that the IEP was inappropriate because
it cannot be implemented in the New School, that the IEP was
predetermined, that what goals it had were inappropriate, and that it failed
to properly classify the Student. The District offered the IEP within the
timeline set by the 2017 Settlement. The process by which the District
drafted the IEP complied with IDEA procedural mandates except for those
related to evaluations. The District gave the Parent a meaningful opportunity
to participate in the IEP’s development. The District revised the IEP in both
form and substance based on parental input. The IEP included measurable,
objective goals with the best baseline data available at the time (sometimes
going outside of the 2019 RR to obtain the baselines). IEP spelled out what
the District would do to enable the Student to meet the IEP’s goals through




                                                                           16
        Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 30 of 33




SDI and program modifications. There is no evidence that the IEP could not
be implemented in the New School.15

The IEP was appropriate in relation to the information available to the
District at the time the IEP was drafted. The problem, however, is that the
District knew that it was missing information. The District concluded that a
psychoeducational evaluation was necessary but did not complete one.
Rather than risk pendency attaching to a private school, the District issued
an IEP knowing that the information used to draft the IEP was incomplete.
The District had no way to know what additional testing would reveal, and so
it had no way to know if it was offering a substantively appropriate IEP.

Under Schaffer v. Weast, supra, the Parent must prove that the District
failed to offer a FAPE – the District need not prove that its IEP was
appropriate. In this case, the Parent has proven that the District had no way
to know that its IEP was substantively appropriate when the District issued
it. In a hyper-technical sense, proving that the District could not have known
whether it was offering a FAPE and proving that the District did not offer a
FAPE are different things. I find that distinction makes no difference under
the unique facts of this case. The IDEA imposed an affirmative obligation on
the District to offer a FAPE through an IEP. In this case, the District could
not know that it was offering a FAPE through its IEP and so it could not
guarantee that the Student would receive a FAPE through its offer.
Consequently, the Parent was justified in rejecting the District’s offer.

In making this determination, I am sensitive to the District’s argument that
the Parent purposefully withheld information about the Student’s Autism
diagnosis during the reevaluation and IEP development. Assuming that the
Parent purposefully withheld this information does not change the outcome.
The District drafted the best IEP it could with the information available. I do
not fault the District for not knowing information that the Parent concealed.
Rather, I fault the District for not evaluating the Student when it knew an
evaluation was necessary. Under the facts of this case, the District’s failure
to evaluate resulted in an inappropriate RR that it used to draft an IEP. The
IEP, therefore, is also inappropriate.

                         Private School 2 is Appropriate

The Parent argues that Private School 2 serves children with profiles similar
to the Student’s. The Parent did not prove this argument. Above, I fault the

15
   At best, evidence shows that similar IEPs were not being implemented at the New School
when the Parent and the Parent’s consultant visited. That evidence does not prove that the
offered IEP could not be implemented in the New School.


                                                                                        17
           Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 31 of 33




District for offering an IEP based on a reevaluation that the District knew
was incomplete. The Parent demands an IEE at public expense to fill in the
missing information. I found in favor of the Parent and ordered the IEE. The
same lack of information that renders the 2019 RR and IEP inappropriate
applies equally to Private School 2. The Parent cannot argue that Private
School 2 fits the Student’s profile after successfully arguing that the
Student’s profile is has not been appropriately evaluated.

The remaining evidence concerning Private School 2, however,
preponderantly establishes that Private School 2 is appropriate for the
Student. Specifically, the Student spent two days shadowing another child at
Private School 2. The Parent and Private School 2 concluded that Private
School 2 could meet the Student’s needs based on that experience. The
District offers no contrary evidence, or evidence suggesting that the Parent
and Private School 2 should have reached a different conclusion. This small
amount of uncontradicted evidence constitutes a preponderance for
purposes of an IDEA due process hearing. See Shane T. v. Carbondale Area
Sch. Dist., No. 3:16-0964, 2017 U.S. Dist. LEXIS 163683 (M.D. Pa. Sep. 28,
2017).

                                    Equitable Considerations

The equities of this case do not favor a reduction in tuition reimbursement.
After starting its evaluation late, the District faults the Parent for not making
the Student available for testing during the one and only week that the
District proposed. As discussed above, the Parent was justified in
withholding the Student during that week.

Moreover, the District argues that the Parent simply “went through the
motions” during the reevaluation and IEP development process without
cooperating and contributing, and was content to withhold concerns
(including information about the Student’s Autism diagnosis) because the
decision to place the Student in Private School 2 “was a fait accompli.”16
Bluntly, I agree with the District that the Parent made a decision to place the
Student in Private School 2 well in advance of the reevaluation and IEP
development processes. Under the unique facts of this case, however, that
does not mitigate against tuition reimbursement. The Parent took no action
that forced the District to start its evaluation after the deadline set by the
2017 Agreement expired. The Parent took no action that prevented the
District from proposing an evaluation on some day that the Student did not
also have PSSA testing. The Parent did not force the District to finalize the
2019 RR before it was complete or issue the IEP without sufficient

16
     District’s closing at 15-16.


                                                                              18
       Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 32 of 33




information. The District made those choices to avoid the pendency clause
drafted into the 2017 Settlement.

The District also challenges the Parent’s “10 day notice” – the demand for
private school tuition sent on May 9, 2019. I agree that it would have been
better for the Parent to name Private School 2 in that email. I reject the
District’s argument, however, that the Parent demanded tuition
reimbursement before it had time to complete its evaluation. Ten days
passed between the IEP team meeting and the Parent’s demand. During
those 10 days, the District proposed no new evaluation (as was discussed
during the meeting) and did not propose completing its original evaluation.
Further, I reject the District’s argument that its original evaluation was still
“pending” at that time. See District’s Closing at 4. The District had issued its
evaluation report, drafted an IEP based on that report, and did not propose
additional dates for testing.

I caution the Parent, however, that efforts to manipulate the IEP
development process by withholding information to secure the Student’s
placement at Private School 2 are not well taken. Had the District
undertaken a greater effort to obtain the information it knew was missing,
the Parent’s actions would mitigate against a tuition imbuement award at
least in part. While I find that the District’s shortcomings are not the result
of the Parent’s actions, I will compel the Parent to share the results of the
IEE with the District simultaneously. Were it within my authority, I would
also order the Parent to share any future information provided by Private
School 2 and any future private evaluations beyond the IEE ordered herein
with the District upon receipt as well.

         The District Owes the Parent Tuition Reimbursement

Above, I find that all three prongs of the Burlington-Carter test are met. The
District must reimburse the Parent for the cost of tuition at Private School 2
during the 2019-20 school year. Such payments are limited to the tuition fee
written in the enrollment contract (P-38), less any scholarship, financial
assistance, or other fee reduction that the Student or Parent receive or
would be eligible to receive in the absence of this order.

                                    ORDER

   1. The Student is entitled to an IEE at the District’s expense. The
      evaluator shall be chosen in accordance with the accompanying
      decision. The District’s expense is limited as described in the
      accompanying decision. Any contract that either party executes with
      the evaluator shall specify that the evaluator shall transmit all reports


                                                                              19
      Case 2:20-cv-01448-GJP Document 1 Filed 03/16/20 Page 33 of 33




     to both parties simultaneously. If the evaluator will not agree to such
     terms, for all reports, whichever party receives the report first shall
     transmit the report to the other party immediately upon receipt.

  2. The Parent is owed tuition reimbursement for the Student’s tuition at
     Private School 2 during the 2019-20 school year. The District’s
     expense is limited as described in the accompanying decision.

It is FURTHER ORDERED that any claim not specifically addressed in this
order is DENIED and DISMISSED.

                            /s/ Brian Jason Ford
                             HEARING OFFICER




                                                                           20
